Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/25/2021 has been entered. Claims 1, 3-5 and 7 remain pending in the application.  
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “that feeds a suspension containing the dielectric particles”, “that applies an AC voltage…”, “that controls the power supply” are interpreted as intended uses of the claimed separation device and are given patentable weight to the extent which effects the structure of the separation device.
The limitations of the controller are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “controller”, it is recommended to recite the “controller” as being “programmed to” perform the disclosed steps.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation "the ground" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, claim 3 recites the limitation “electrodes” in line 5. Since “plurality of electrodes”, “signal electrodes”, and “ground electrodes” are previously established, it is unclear which “electrodes” line 5 is referring to.
Regarding claim 4, claim 4 recites the limitation “an eluate for delivering out the dielectric particles” in line 2. Since “a suspension containing the dielectric particles” is established in claim 1, it is unclear if the eluate is the same or different from the suspension.
Regarding claim 4, 
Regarding claim 5, claim 5 recites the limitation “an AC voltage” in line 2. Since “an AC voltage” is established in claim 1, it is unclear if the AC voltage of claim 5 is the same or different from the AC voltage of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peach et al. (US 20080283401 A1).
Regarding claim 1, Peach teaches a separation device that is capable of separating dielectric particles, comprising: 
a flow channel (Figs. 1a and 2) that is capable of feeding a suspension containing the dielectric particles (paragraph [0006]); 
a plurality of three-dimensionally shaped electrodes (Fig. 1a, elements 105, 104’; paragraph [0076]) arranged in the flow channel and extending in a height direction of the flow channel (Fig. 1a, elements 105, 104’; paragraph [0076]); 
a power supply (paragraph [0014], “electrical power source”) capable of applying an AC voltage with a predetermined frequency to the plurality of electrodes so as to generate dielectrophoresis of the dielectric particles (paragraphs [0014]-[0015]); and 
that is capable of controling the power supply, 
wherein the plurality of electrodes are arranged in an oblique direction forming a predetermined angle with respect to a liquid flow direction (Figs. 1a, 3a, 6 teaches the electrodes arranged in oblique directions),
with arrangement of the plurality of electrodes being a V-shaped convex on upstream or downstream of the liquid flow direction (Figs. 1a, 3a, 6).
Note that “suspension”, “dielectric particles”, and “AC voltage”, are not positively recited as structures and thus are interpreted as intended uses of the claimed separation device and are given patentable weight to the extent which effects the structure of the separation device.
Regarding claim 4, Peach teaches all of the elements of the current invention as stated above. Peach further teaches wherein when feeding, to the flow channel, an eluate for delivering out the dielectric particles captured by the plurality of electrodes from the flow channel, the controller is capable of causing the power supply to stop applying an AC voltage to the plurality of electrodes (paragraph [0108] teaches the computer is capable of causing the power supply to stop applying a voltage).
Regarding claim 5, Peach teaches all of the elements of the current invention as stated above. Peach further teaches wherein the controller is capable of adjusting a magnitude or an application time of an AC voltage applied to the plurality of electrodes so as to adjust a magnitude of dielectrophoretic force acting on the dielectric particles (paragraphs [0015], .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peach as applied to claim 1 above, and further in view of Westervelt et al. (US2004/0262210).
Regarding claim 3, Peach teaches all of the elements of the current invention as stated above. Peach further teaches wherein the plurality of electrodes include signal electrodes to which the AC voltage is applied (paragraph [0062]) and that the plurality of electrodes are alternately arranged so that electrodes adjacent in an arrangement direction are different from each other (paragraph [0088] teaches the first plurality of electrodes is at a different electric potential than the second plurality of electrodes; Figs. 1a, 3a, 6 teaches the electrodes are alternately arranged). Peach fails to specifically teach wherein the plurality of electrodes include ground electrodes connected to the ground and the signal electrodes and the ground electrodes are alternately arranged so that electrodes adjacent in an arrangement direction are different from each other.
Westervelt teaches a system for capturing and positioning multiple sets of particles (abstract) comprising a microelectrode matrix having a plurality of individually addressable electrodes and a plurality of controllable voltage sources (paragraph [0025]). Westervelt teaches that each individually addressable electrode has a controllable voltage source associated therewith that can be moved continuously (paragraphs [0025]-[0027]). Westervelt further teach a capability to generate an independent variable voltage on each microconductor to ground from the first and second set of microconductors so as to generate a peak in its magnitude (paragraph [0030]). Westervelt teaches that the micro-electromagnet matrix of the 
Since Westervelt teaches electromagnetic control of particles, similar to Peach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peach to incorporate the teachings of Westervelt to provide teach wherein the plurality of electrodes include ground electrodes connected to the ground and the signal electrodes and the ground electrodes are alternately arranged so that electrodes adjacent in an arrangement direction are different from each other. Doing so would utilize known configurations of electrodes, as taught by Westervelt, which would have a reasonable expectation of successfully generation of magnetic or electric field that are used to trap, move, rotate, probe, study, manipulate particles with nanoscale resolution (Westervelt, paragraph [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peach as applied to claim 1 above, and further in view of Fuhr et al. (US 6749736 B1).
Regarding claim 7, Peach teaches all of the elements of the current invention as stated above. Peach fails to teach wherein electrode intervals of the plurality of electrodes increase gradually in an arrangement direction.
Fuhr teaches an electrode arrangement in a microsystem adapted for dielectrophoretic manipulation of particles, such as separation, in a suspension fluid in a channel, wherein the microsystem comprises at least one electrode (abstract; column 2, lines 62-67). Fuhr teaches that in order to sort particles or cells (e.g., by dielectric properties or size), the field strength 
Since Fuhr teaches dielectrophoretic separation of particles, similar to Peach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peach to incorporate the teachings of Fuhr to provide wherein electrode intervals of the plurality of electrodes increase gradually in an arrangement direction. Doing so would allow for improved sorting of particles as taught by Fuhr.

Response to Arguments
Applicant’s arguments, see page 4, filed 10/25/2021, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 08/03/2021 has been withdrawn. 
Applicant's arguments filed 10/25/2021, regarding claim rejections under 35 U.S.C. 102(1)(a) and 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Specifically, regarding applicant’s argument that Peach fails to disclose or suggest limitation (C), that examiner respectfully disagrees. Peach teaches wherein the plurality of electrodes are arranged in an oblique direction forming a predetermined angle with respect to a liquid flow direction (Figs. 1a, 3a, 6 teaches the electrodes arranged in oblique directions), with arrangement of the plurality of electrodes being a V-shaped convex on upstream or downstream of the liquid flow direction (Figs. 1a, 3a, 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voldman et al. (Voldman et al.; "Design and analysis of extruded quadrupolar dielectrophoretic traps"; Journal of Electrostatics; Vol. 57; 2003; p. 69-90) teaches a separation device (abstract) that separates dielectric particles, comprising: a flow channel (section 2.2, “fluid chamber”; Figs. 8-9) that feeds a suspension containing the dielectric particles; a plurality of three-dimensionally shaped electrodes (Fig. 8) arranged in the flow channel and extending in a height direction of the flow channel;  a power supply that applies an AC voltage with a predetermined frequency to the plurality of electrodes so as to generate dielectrophoresis of the dielectric particles (page 84, last paragraph teaches applying a frequency of 1MHz); and a controller that controls the power supply (a controller is inherent because page 84, last paragraph teaches applying a frequency of 1MHz, which must be controlled by a controller), wherein the plurality of electrodes are arranged in an oblique direction (Figs. 2 and 8) forming a predetermined angle with respect to a liquid flow direction, with arrangement of the plurality of electrodes being a V-shaped convex on upstream or downstream of the liquid flow direction (Figs. 2 and 8).
	Cheng et al. (US 6280590 B1) teaches a plurality of electrodes where adjacent electrodes have different biases (Fig. 3A; column 5, lines 62-67).
	Cattaneo et al. (WO 2009053907 A1) teaches a filter for particles in fluid based on dielectrophoresis (abstract). Cattaneo teaches a V-shaped arrangement of electrodes (Fig. 8). 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798